DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 9/21/2021.
Claims 11-24 and 26-31 are pending.  Claims 1-10 and 25 are cancelled. Claim 31 is new. Claims 11 and 24 are currently amended. Claims 11 and 24 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 9/21/2021, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 1-2 of the office action mailed 6/21/2021, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicants' arguments and amendments, filed 9/21/2021, with respect to independent claim 11, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior arts of Ha and Nam, respectively, as noted below in the rejections of independent claim 11.
Applicants' arguments and amendments, filed 9/21/2021, with respect to independent claim 24, although substantive and pertinent to expediting the 
A.	Prior-art rejections based at least in part by Ha

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2007/0241453 A1, hereinafter “Ha”).
Regarding independent claim 11, Figures 1-2 of Ha disclose a semiconductor die assembly, comprising: 
a package substrate 126 (“package substrate”- ¶0030); 
a stack of dies 102, 104 attached to the package substrate 126, wherein the stack of dies 102, 104 includes: 

a second die 102 (“first integrated circuit package system”- ¶0027) having a second die substrate 106 (“first package substrate”- ¶0027) attached to the first die substrate 112 and a second perimeter (i.e., the outer perimeter of 102), wherein the second die 102 includes (1) a semiconductor substrate (i.e., the integrated circuit die of 102, which is analogous to die 304 in Fig. 3- ¶0039) having a peripheral portion and (2) a mold material 122 (“first encapsulation”- ¶¶0030, 0033) extending from the peripheral portion to a peripheral edge (i.e., the left and right side edges of 102 as shown in Figs. 1-2) along at least a portion of the second perimeter, 
wherein: 
the second die 102 is between the package substrate 126 and the first die 104,  
the first perimeter and second perimeter overlap such that a portion of the first die substrate 112 extends beyond the second perimeter of the second die 102 and overhangs the package substrate 126, and 
the bond pad 114 of the first die 104 is at least partially aligned with the peripheral edge of the second die 102.
Regarding claim 12, Figures 1-2 of Ha disclose wherein: 

the second die 102 has a widthwise dimension (i.e., the shorter side of 102 as shown in Figs. 1-2) and a lengthwise dimension (i.e., the longer side of 102 as shown in Figs. 1-2) greater than the widthwise dimension of the second die 102, and 
the lengthwise dimension of the first die 104 is generally orthogonal to the lengthwise dimension of the second die 102.
Regarding claim 13, Figures 1-2 of Ha disclose the semiconductor die assembly further comprising a plurality of bond pads 114 (“second peripheral contacts”- ¶0027, which are analogous to contacts 318 in Fig. 3 which are terminal pads- ¶0041) on the widthwise dimension of the first die 104, and wherein each of the plurality of bond pads 114 is at least partially aligned with the peripheral edge of the second die 102.
Regarding claim 14, Figures 1-2 of Ha disclose the semiconductor die assembly further comprising a plurality of bond pads 108 (“first peripheral contacts”- ¶0027, which are analogous to contacts 318 in Fig. 3 which are terminal pads- ¶0041) on the widthwise dimension of the second die 102.
Regarding claim 19, Figures 1-2 of Ha disclose wherein second perimeter of the second die 102 at least partially extends beyond the first perimeter of the first die 104.
Regarding claim 20, Figures 1-2 of Ha disclose wherein the mold material 122 completely surrounds the semiconductor substrate of the second die 104.
Regarding claim 21, Figures 1-2 of Ha disclose wherein the mold material 122 is a first mold material 122, and wherein the semiconductor die assembly further 
Regarding claim 22, Figures 1-2 of Ha disclose wherein the mold material 122 at least partially supports the portion of the first die 104 overhanging the package substrate 126.
B.	Prior-art rejections based at least in part by Nam

Claim Rejections - 35 USC § 102
Claims 11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2015/0194410 A1).
Regarding independent claim 11, Figures 1-3 of Nam disclose a semiconductor die assembly, comprising: 
a package substrate 110 (“substrate”- ¶0028); 
a stack of dies 210/251, 220 attached to the package substrate 110, wherein the stack of dies 210/251, 220 includes: 
a first die 220 (“second chip”- ¶¶0027-0028) having a first die substrate 220, a bond pad 225 (“chip pads”- ¶0030) carried by the first die substrate 220, and a first perimeter (i.e., the outer perimeter of 220), and 
a second die 210/251 (collectively 210 “first chip” and 251 “first supporters”- ¶¶0027-0028, 0030) having a second die substrate 210 attached to the first die substrate 220 and a second perimeter (i.e., the outer perimeter of 210 and 251 as measured at the bottommost levels of 210 and 251), wherein the second die 210/251 includes (1) a semiconductor substrate 210 (¶¶0027-0028) having a peripheral portion and (2) a mold material 251 (¶0034) extending from 
wherein: 
the second die 210/251 is between the package substrate 110 and the first die 220,  
the first perimeter and second perimeter overlap such that a portion of the first die substrate 220 extends beyond the second perimeter of the second die 210/251 and overhangs the package substrate 110, and 
the bond pad 225 of the first die 220 is at least partially aligned with the peripheral edge of the second die 210/251.
Regarding claim 23, Figures 1-3 of Nam disclose wherein at least one of the first and second dies 210/251, 220 is a memory die (¶¶0027-0028).
C.	Prior-art rejections based at least in part by Ozawa

Claim Rejections - 35 USC § 102
Claims 24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 2015/0069632 A1).
Regarding independent claim 24, Figure 11 of Ozawa discloses a semiconductor die assembly, comprising: 
a package substrate 11 (“substrate”- ¶0028); 
a first stack of dies 13A, 13B (“NAND chips”- ¶0028) attached to the package substrate 11, the first stack of dies 13A, 13B including at least two lower semiconductor dies 13A, 13B, wherein the lower semiconductor dies 13A, 13B are staggered such that a portion of an uppermost lower die 13B overhangs the package substrate 11; 

a semiconductor substrate 25 (“DRAM chip... semiconductor chip”- ¶0046) having a peripheral edge (i.e., outer left edge of 25); and 
an extension portion 16 (i.e., specifically the portion of 16 extending from the outer left edge of 25) extending laterally from the peripheral edge,
wherein the intermediary die 16/25 is further staggered such that the extension portion 16 of the intermediary die 16/25 extends beyond the uppermost lower die 13B, since elements 16 and 25 extend beyond the left and right sides of 13B; and 
a second stack of dies 13G, 13H (“NAND chips”- ¶0064) attached to the intermediary die 16/25 and carried at least partially by the extension portion 16, the second stack of dies 13G, 13H including at least two upper semiconductor dies 13G, 13H, wherein the lower semiconductor dies 13A, 13B are staggered such that a portion of an uppermost upper die 13H overhangs the package substrate 11.
Regarding claim 26, Figure 11 of Ozawa discloses wherein the peripheral edge is a first peripheral edge and the extension portion 16 is a first extension portion, and wherein the intermediary die 16/25 further includes a second peripheral edge (i.e., outer right edge of 25) opposite the first peripheral edge and a second extension portion 16 (i.e., specifically the portion of 16 extending from the outer right edge of 25) extending from the second peripheral edge.
claim 27, Figure 11 of Ozawa discloses wherein the first stack of dies 13A, 13B is staggered in a first direction and wherein the second stack of dies 13G, 13H is staggered in a second direction generally opposite the first direction.
Regarding claim 28, Figure 11 of Ozawa discloses the semiconductor die assembly further comprising a controller die 12 (“controller chip”- ¶0028) attached to the second stack of dies 13G, 13H.
Regarding claim 29, Figure 11 of Ozawa discloses wherein the first stack of dies 13A, 13B, intermediary die 16/25, and the second stack of dies 13G, 13H include one or more memory dies controlled by the controller die 12 (¶¶0028, 0046).
Regarding claim 30, Figure 11 of Ozawa discloses the semiconductor die assembly further comprising a mold material 17 (“mold members”- ¶0028) encasing each of the first stack of dies 13A, 13B, intermediary die 16/25, and the second stack of dies 13G, 13H.
Allowable Subject Matter
Claims 15-18 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15 (which claims 16-18 depend from), the prior art of record including Ha, Nam and/or Ozawa, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the stack of dies is a first stack of dies, and wherein the semiconductor die assembly further comprises: an intermediary die attached to the first stack of dies; and a second stack of dies on the intermediary die, wherein the second stack of dies includes: a third die 
Regarding claim 31, the prior art of record including Ha, Nam and/or Ozawa, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein a first upper surface of semiconductor substrate of the intermediary die is coplanar with a second upper surface of the extension portion of the intermediary die”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895